IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00412-CR

RONALD WAYNE JACKSON, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2008-1055-C2


                          MEMORANDUM OPINION


      Ronald Wayne Jackson, Jr., pled guilty to the state-jail felony offenses of theft of

property valued at more than $1,500 but less than $20,000 (Count 1) and forgery (Count

2). Jackson received deferred adjudication community supervision for a period of four

years. The State later moved to adjudicate Jackson’s guilt, alleging seven violations of

his conditions of community supervision. Jackson pled “true” to the first allegation and

“not true” to the remaining allegations. The trial court found that Jackson violated the

conditions of his community supervision, adjudicated him guilty, and sentenced him to
twenty-four months’ state-jail confinement and a $300 fine on Count 1 and twenty-four

months’ state-jail confinement on Count 2, both sentences to run concurrently.

          Jackson’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Although informed of his right to do so, Jackson did not file a pro

se brief or response. The State did not file a brief. We will affirm.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment. Counsel must send Jackson

a copy of our decision by certified mail, return receipt requested, at Jackson’s last

known address. TEX. R. APP. P. 48.4. Counsel must also notify Jackson of his right to file

a pro se petition for discretionary review. Id.; see also Ex parte Owens, 206 S.W.3d 670,

673-74 (Tex. Crim. App. 2006). We grant counsel’s motion to withdraw, effective upon

counsel’s compliance with the aforementioned notification requirement as evidenced by

“a letter [to this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.



Jackson v. State                                                                      Page 2
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 21, 2012
Do not publish
[CR25]




Jackson v. State                                            Page 3